DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0008], first line – “may include snap feature” should be rewritten as “may include a snap feature” as it is easier for the reader to understand.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4 “a catheter assembly” should be written as “the catheter assembly” as currently it is unclear if “a catheter assembly” refers to the catheter assembly recited in claim 1, line 1 or to another catheter assembly.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is unclear because of its improper dependency upon itself. There is an unclear scope and boundary of the claim as the claim has an improper dependency and the limitation “the obturator” lacks antecedent basis.
For the purposes of examination, claim 19 will be interpreted as depending from claim 18.
Claim 20 recites the limitation "the obturator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition to the lack of antecedent basis, it is unclear how the obturator could have both a sharp tip (as claimed in claim 19) and a blunt tip (as claimed in claim 20).
For the purposes of examination, claim 20 will depend from claim 18, which will resolve both the lack of antecedent basis and the contradicting claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiejima et al. (US 2010/0234804; hereinafter “Hiejima”).
As to claim 1, Hiejima discloses an attachment for a catheter assembly, the attachment comprising: 
a platform (Fig. 15, #3, #4, and #27) having an upper surface (See examiner annotated Fig. 22 below) and a bottom surface (See Fig. 18 and [0084]), wherein the bottom surface is configured to contact skin of a patient (See [0084] “The back sides of the wings 41 may have surfaces having a plurality of concaves and convexes as shown in Fig. 18 to ensure the fixing to the patient”), wherein at least a portion of the upper surface is configured to support the catheter assembly (See examiner annotated Fig. 22 below) ; 
a snap feature (Fig. 22, #32) coupled to the upper surface of the platform (See examiner annotated Fig. 22 below); and
a blunt cannula (Fig. 22, #26) extending distally from the snap feature (See Fig. 22 and Fig. 26 which show the blunt cannula #26 extending distally from the snap feature #32).

    PNG
    media_image1.png
    435
    672
    media_image1.png
    Greyscale

As to claim 2, Hiejima discloses the claimed invention of claim 1, and Hiejima further discloses that the blunt cannula (Fig. 22, #26) is generally parallel (See Fig. 26) to the portion of the upper surface (See Fig. 26 and refer to examiner annotated Fig. 22 above for the upper surface to see that the blunt cannula #26 is generally parallel to the portion of the upper surface).
As to claim 3, Hiejima discloses the claimed invention of claim 2, and Hiejima further discloses that the portion of the upper surface (See examiner annotated Fig. 23 below) is disposed at an angle with respect to the bottom surface (See examiner annotated Fig. 23 below) or is configured to be angled with respect to the skin of the patient (See [0084] “The back sides of the wings 41 may have surfaces having a plurality of concaves and convexes as shown in FIG. 18 to ensure the fixing to the patient.” and examiner annotated Fig. 23 below).

    PNG
    media_image2.png
    455
    773
    media_image2.png
    Greyscale

As to claim 5, Hiejima discloses the claimed invention of claim 3, and Hiejima further discloses that the portion of the upper surface (See examiner annotated Fig. 23 above) comprises a groove (See Fig. 25, #34, which is showing a bottom view of the groove however the groove 
As to claim 7, Hiejima discloses the claimed invention of claim 1, and Hiejima further discloses a push tab (Fig. 19, #23) coupled to the upper surface (See Figs. 15 and 19 where #23 is coupled with the upper surface annotated in examiner annotated Figs. 22 and 23 above) .
As to claim 8, Hiejima discloses the claimed invention of claim 1, and Hiejima further discloses that the snap feature (Fig. 22, #32) comprises an arm (See examiner annotated Fig. 22 below), wherein the arm comprises a prong (See examiner annotated Fig. 22 below).

    PNG
    media_image3.png
    433
    507
    media_image3.png
    Greyscale

As to claim 9, Hiejima discloses the claimed invention of claim 1, and Hiejima further discloses that the snap feature (Fig. 22, #32) comprises a first arm (See examiner annotated Fig. 

    PNG
    media_image4.png
    443
    589
    media_image4.png
    Greyscale

As to claim 11, 
As to claim 18, Hiejima discloses the claimed invention of claim 1, and Hiejima further discloses an obturator (Fig. 15, #6) extending through the blunt cannula (Fig. 15, #26)(See Fig. 15 where #6 extending through #26).
As to claim 19, Hiejima discloses the claimed invention of claim 18, and Hiejima further discloses that the obturator (Fig. 15, #6) has a sharp tip (Fig. 15, #6a and see [0085] “the blade point”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima in view of Andino et al. (US2013/0138080; hereinafter “Andino”).
As to claim 4, Hiejima discloses the claimed invention of claim 3, but Hiejima is silent to the angle being 30° or less than 30°. 
However, Andino teaches a platform (Fig. 3, #106a and #106b) at an angle of 30° (See [0036] “The wings 106a, 106b can each form an angle of between about 0 degrees and about 30 degrees with the skin of the patient”) or less than 30° (See [0036] “The wings 106a, 106b can each form an angle of between about 0 degrees and about 30 degrees with the skin of the patient”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the angle at which a portion of the upper surface is configured to be angled with respect to the skin of the patient such that the angle is 30° or less  One of ordinary skill in the art would have been motivated to make this modification, because this angle can facilitate a proper insertion of the catheter into the patient’s vasculature (See [0036] of Andino).
The attachment of Hiejima modified in view of the teachings of Andino will hereinafter be referred to as the attachment of Hiejima and Andino
As to claim 6, Hiejima and Andino teach the claimed invention of claim 4, and Hiejima further teaches that the portion of the upper surface (See examiner annotated Fig. 22 above) comprises an outer portion (See examiner annotated Fig. 15 below) that is generally planar (See examiner annotated Fig. 15 below) and configured to support a wing (Fig. 15, #16) of the catheter assembly (See examiner annotated Fig. 15 below). 

    PNG
    media_image5.png
    486
    686
    media_image5.png
    Greyscale

Claims 10, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima in view of Sonderegger et al. (US 2017/0120012; hereinafter “Sonderegger”).
As to claim 10, Hiejima discloses the claimed invention of claim 1, and further discloses a bond pocket (Fig. 19, #13 and see [0066] “the connected end of the tube 2 clamps at least part of the fitting portion 13 of the operating member 8”) coupled to the snap feature (Fig. 19, #32)(The fitting portion is a part of operating member 8 which is coupled with the snap feature #32 as shown in Figure 19); and
an extension tube (Fig. 19, #2) having a proximal end (See examiner annotated Fig. 19 below) and a distal end (See examiner annotated Fig. 19 below), wherein the distal end is secured within the bond pocket (See examiner annotated Fig. 19 below and [0066] “the connected end of the tube 2 clamps at least part of the fitting portion 13 of the operating member 8”). 

    PNG
    media_image6.png
    468
    719
    media_image6.png
    Greyscale

Hiejima is silent to a connector coupled to a proximal end of the extension tube. However, the invention of Hiejima is an indwelling needle to be punctured in an artery or the like and used for dialysis or the like (See [0001] of Hiejima). One of ordinary skill in the art would understand that the proximal end of the extension tube is fully capable of being coupled with a connector. If the proximal end of the extension tube was not capable of this coupling, then then it would be incapable of performing its stated function of dialysis. Since a connector coupled with a proximal end of the extension tube is not explicitly stated, Hiejima does not teach a connector coupled with a proximal end of the extension tube.
Nonetheless, Sonderegger teaches a connector (Fig. 2, #204) coupled to a proximal end of an extension tube (Fig. 2, #203).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the proximal end of the extension tubing such that it is coupled with a connector as taught by Sonderegger. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to the connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis. 
As to claim 14 and 16, Hiejima discloses the claimed invention of claim 1, but Hiejima is silent to a connector proximate the snap feature; and wherein the connector comprises wings. 
However, Sonderegger teaches a connector (Fig. 2, #204) coupled to a proximal end of an extension tube (Fig. 2, #203); and 
wherein the connector (Fig. 2, #204) comprises wings (See examiner annotated Fig. 2 of Sonderegger below)

    PNG
    media_image7.png
    395
    568
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the proximal end of the extension tubing of Hiejima such that it is coupled with the connector of Sonderegger. The attachment of Hiejima modified in view of Sonderegger would then teach a connector, comprising of wings, proximate to the snap feature of Hiejima. One of ordinary skill in the art would have been motivated to make this modification, because coupling the proximal end of the extension tubing to the connector would yield the predictable result of creating a direct or functional connection between unrelated delivery systems such as between the extension tubing and an IV set or fluid source used for dialysis. 
The attachment of Hiejima modified in view of the teachings of Sonderegger will hereinafter be referred to as the attachment of Hiejima and Sonderegger.
As to claim 17, the attachment of Hiejima and Sonderegger teaches the claimed invention of claim 14, but Hiejima is silent to an insert cap or a luer cap coupled to the connector. 
However, Sonderegger further teaches an insert cap (Fig. 2, #205 and see [0021] “luer access device 205, such as one that includes a septum” the examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector) or a luer cap (Fig. 2, #205 and see [0021] “luer access device 205, such as one that includes a septum” the examiner is of the opinion that it is well known that a septum may perform the same function as a cap for preventing the flow of a fluid through the connector) coupled to the connector (Fig. 2, #204). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the attachment of Hiejima and Sonderegger with a further teaching of Sonderegger such that the connector is coupled with an insert cap or luer cap. One of ordinary skill in the art would have been motivated to make this modification, because it is prima facie obvious that the coupling an insert cap or luer cap to the connector would obtain the predictable results of preventing the flow of fluid through the connector. 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima in view of Brown et al. (US 2012/0016312; hereinafter “Brown”).
As to claim 12, Hiejima disclose the claimed invention of claim 1, but Hiejima fails to disclose that the platform comprises an aperture disposed beneath the blunt cannula.
However, Brown teaches a platform (Fig. 9a, #116) that comprises an aperture (See examiner annotated Fig. 9a) disposed beneath a blunt cannula (See examiner annotated Fig. 9a).

    PNG
    media_image8.png
    362
    466
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Hiejima such that it comprises an aperture disposed beneath a blunt cannula as taught by Brown. One of ordinary skill in the art would have been motivated to make this modification, as a platform configured with an aperture disposed beneath a blunt cannula provides more surface area contact with the patient for increased securement and distributed stress on the skin, and stabilizes the catheter in multiple directions (See [0030] of Brown).
As to claim 13, Hiejima discloses the claimed invention of claim 1, but Hiejima fails to teach that the platform is generally U-shaped and does not extend beneath the blunt cannula.
However, Brown teaches a platform (Fig. 7b, #130) that is generally U-shaped (See Fig. 7b) and does not extend beneath the blunt cannula (See examiner annotated Fig. 7b below).

    PNG
    media_image9.png
    335
    388
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify a portion of the platform disclosed by Hiejima such that it is generally U-shaped and does not extend beneath the blunt cannula as taught by Brown. One of ordinary skill in the art would have been motivated to make this modification, as surrounding the insertion site on at least two sides that are lateral to the catheter/cannula will more equally distribute the forces around the insertion site” see [0031] of Brown).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima and Sonderegger in view of Carter et al. (US 2012/0016345; hereinafter “Carter”).
As to claim 15, the attachment of Hiejima and Sonderegger teaches the claimed invention of claim 14, but the attachment of Hiejima and Sonderegger does not explicitly teach that the connector comprises a plurality of ribs. The examiner is of the opinion that the connector of Sonderegger does comprise a plurality of ribs (See examiner Fig. 2 below of Sonderegger). However, since the structural features annotated below are not specifically recited within 

    PNG
    media_image10.png
    257
    231
    media_image10.png
    Greyscale

Nonetheless, Carter teaches a connector (Fig. 5, #40) comprises a plurality of ribs/gripping features (Fig. 5, #68).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the connector of the attachment of Hiejima and Sonderegger such that the connector comprises a plurality of ribs/gripping features as taught by Carter. One of ordinary skill in the art would have been motivated to make this modification, as one or more ribs/gripping features provide increased comfort, grip, and leverage to the user (See [0047] of Carter). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiejima in view of Kierce et al. (US 2006/0015131; hereinafter “Kierce”).
As to claim 20, Hiejima discloses the claimed invention of claim 18, but Hiejima fails to disclose that the obturator has a blunt tip.
However, Kierce teaches an obturator (Fig. 18, #70) having a blunt tip (Fig. 18, #68 and [0064] “An obturator 70 generally has a blunt tip 68”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the obturator of Hiejima such that it has a blunt tip as taught by Hiejima. One of ordinary skill in the art would have been motivated to make this modification, as an obturator with a blunt tip is used when damage to the surrounding delicate surface tissues is to be minimized (See [0064] of Kierce).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawkins (US2009/0125003) discloses a platform (See Fig. 2, #6) having an upper surface (See Fig. 2) and a bottom surface (See Fig. 2), wherein the bottom surface is configured to contact skin of a patient (See Fig. 6), wherein at least a portion of the upper surface is configured to support a catheter assembly (See Fig. 6 and catheter assembly #1 supported by #6);
a snap feature (Fig. 2, #7) coupled to the upper surface of the platform (See Fig. 2); and
a blunt cannula (Fig. 6, #2) extending distally from the snap feature (See Fig. 6).
Chelak et al. (US 2019/0275312) discloses a platform (See Fig. 4B, #120) having an upper surface (See Fig. 4B) and a bottom surface (See Fig. 4A); wherein the bottom surface is configured to contact skin of a patient ([0007] “to stabilize the vascular access site when on the patient”), wherein at least a portion of the upper surface is configured to support a catheter assembly (See Fig. 2, #210, #212, and #214)(See [0068] for the upper surface being configured to support a catheter assembly);
a snap feature (See Fig. 4B, #130A & #130B) coupled to the upper surface of the platform; and
a blunt cannula (Fig. 2, #210) extending distally from the snap feature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783